We do not find ourselves in accord with the suggestion in the opinion of the Court of Appeals that the remark of the solicitor as to the failure of one of the defendants to testify did not infringe on our statute. Code 1940, Title 15, Sec. 305; Kilpatrick v. State, 213 Ala. 358, 104 So. 656. But considering the remark improper, we are persuaded the opinion discloses that the trial court in regard thereto applied a timely and appropriate corrective, and, of consequence, no error to reverse appears.
No other portion of the opinion calls for comment. The writ is due to be denied.
Writ denied.
All the Justices concur. *Page 54